Citation Nr: 1740046	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a disorder of the bilateral lower extremities, to include the feet and peripheral neuropathy, claimed as cold injury residuals.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army and the Army Reserve.  He had a period of active duty for training (ACDUTRA) from October 1960 to April 1961.  He also had a period of active duty from October 1961 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript from that proceeding is associated with the claims file.

The Board notes that the September 2013 rating decision separately adjudicated the issues of entitlement to service connection for residuals of cold injury to the right foot, to include hallux valgus, hallux rigidus, and degenerative joint disease (claimed a frozen feet); entitlement to service connection for residuals of cold injury to the left foot, to include hallux valgus, hallux rigidus, and degenerative joint disease (claimed a frozen feet); entitlement to service connection for peripheral neuropathy of the right lower extremity (claimed as neuropathy), to include as secondary to residuals of cold injury to the right and left foot, to include hallux valgus, hallux rigidus, and degenerative joint disease (claimed a frozen feet); entitlement to service connection for peripheral neuropathy of the left lower extremity (claimed as neuropathy), to include as secondary to residuals of cold injury to the right and left foot, to include hallux valgus, hallux rigidus, and degenerative joint disease (claimed a frozen feet); entitlement to service connection for right foot hammertoes, to include as secondary to residuals of cold injury to the right and left foot, to include hallux valgus, hallux rigidus, and degenerative joint disease (claimed a frozen feet); and entitlement to service connection for left foot hammertoes, to include as secondary to residuals of cold injury to the right and left foot, to include hallux valgus, hallux rigidus, and degenerative joint disease (claimed a frozen feet).  However, upon readjudication of the claim in the June 2015 statement of the case, the RO considered all of these claims under the issue of entitlement to service connection for residuals of a cold injury, to include peripheral neuropathy of the lower extremities.  Consequently, the Board has characterized the issue as stated on the title page.

The Board notes that, after the December 2016 supplemental statement of the case, the Veteran submitted a May 2017 statement from C.D. (initials used to protect privacy), with a June 2017 waiver of the initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  Moreover, as the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver provision applies in this case. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).
 
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration those records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

A disorder of the bilateral lower extremities, to include the feet and peripheral neuropathy, did not manifest in service in active service or within one year of active service and is not otherwise related to the Veteran's active service.



CONCLUSION OF LAW

A disorder of the bilateral lower extremities, to include the feet and peripheral neuropathy, was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis and organic diseases of the central nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

The Veteran has contended that he sustained two frostbite injuries during service.  He has stated that the first injury occurred during basic training at Fort Leonard, Missouri, in December 1960.  See June 2013 VA examination report; statements in support of claim dated in September 2012 and August 2015.  He claimed that he slept in a sleeping bag on top of an air mattress and was told to remove his shoes.  See June 2016 Board Hearing Transcript (Tr.), page 9-10.  However, due to a lack of air in his mattress, the Veteran testified that he effectively slept on the bare ground in cold weather.  He indicated that both of his feet were injured and that five other service members also suffered from frostbite at that time.  See Tr., page 10.  He indicated that the other service members were transported with him to a dispensary near the 4th Battalion Training Regiment for treatment.  After the Veteran was treated with lukewarm water, he returned to basic training.  The Veteran and the other injured service members all wore a white patch on the back of their jackets to indicate that they had sustained a frostbite injury.  See Tr., page 11.  According to the Veteran, he was more susceptible to frostbite injury after experiencing the initial injury. 

The Veteran has reported that the second event occurred in January 1962 at the Savanna Ordnance Depot in Illinois.  See Tr. page 15-16.  The circumstances were similar to the first injury in that the Veteran had been sleeping in a tent on a mattress containing insufficient air.  He reported going to sick call at the dispensary for the Savanna Ordnance Depot.  He indicated that the same area of his body was affected and that he again received treatment through water therapy.  He testified that the doctor at the dispensary did not think that he was responding well to treatment and recommended that he be transported to US Naval Hospital in Great Lakes, Illinois.  The Veteran stated that he was admitted to the hospital for treatment of the frostbite of his feet.  See Tr., page 17.  This treatment reportedly included hydrotherapy, x-rays, and ultrasounds.  See September 2012 statement in support of claim.

Significantly, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of frostbite, despite documenting numerous other complaints.  A review of the Veteran's service treatment records shows that, in an August 1960 enlistment examination for the Army Reserve, no abnormalities were noted during the clinical evaluation of the Veteran's feet, lower extremities, neurologic system, or skin/lymphatics.  In the corresponding August 1960 report of medical history, the Veteran denied having a history foot trouble, neuritis, or paralysis.  He did report mumps; whooping cough; frequent or severe headache; ear, nose, or throat trouble; severe tooth or gum trouble; sinusitis; tumor, growth, cyst, cancer; rupture; appendicitis; and boils.  He also noted that his grandfather and father had a history of tuberculosis.  The report additionally stated that he was treated for a skin disease in 1958.

The Veteran's chronological record of military service reveals that he was assigned to basic training at Fort Leonard Wood from October 1960 to January 1961.  On March 24, 1961, a psychiatric evaluation stated that the Veteran had been referred from his unit dispensary due to being very upset about essentially normal venules on his thigh.  The examining social work officer also noted that the Veteran had other physical complaints for which there was no objective evidence, which provides affirmative evidence weighing against the claim.  Specifically, the Veteran's primary concern was his feet, which he reported were painful with prolonged standing.  He claimed that his feet were not examined at the dispensary level.  The Veteran was initially very angry and threatened to continue to go on sick call until he received attention for his feet.  The record noted that he realized that he might need to endure his foot discomforts.  He felt that he could finish the last four weeks of his term without too much difficulty.  However, the social work officer stated that the Veteran was advised to return to the dispensary if he wanted an evaluation concerning his foot complaints.  The Board also notes that there was no mention of frostbite at this time.

Prior to the end of the Veteran's period of ACDUTRA from October 1960 to April 1961, the Veteran indicated that he foot trouble and cramps in legs in an April 1961 report of medical history.  However, the report indicated that these issues were related to a history of a broken foot in high school as well as leg cramps during high school.  There was no mention of the alleged frostbite, and he continued to deny having neuritis or paralysis.  The Veteran also reported having mumps; whooping cough; ear, nose, or throat trouble; running ears; chronic or frequent colds; sinusitis; palpitation or pounding heart; tumor, growth, cyst, cancer; rupture, appendicitis; frequent or painful urination; kidney stone or blood in urine; and recent gain or loss of weight.  An April 1961 service examination again determined that the Veteran's feet, lower extremities, neurologic system, and skin/lymphatics were normal upon clinical evaluation.  As such, there was affirmative evidence weighing against the claim.

The Veteran's chronological record of military service also shows that he was assigned to the 303rd Ordnance Group in Savanna, Illinois, from October 1961 to April 1962.  On April 4, 1962, a medical board proceedings record stated that the Veteran was present during the proceedings and did not present any views on his behalf.  The report associated with the proceedings summarized that the Veteran was initially referred to US Naval Hospital in Great Lakes, Illinois, on February 6, 1962.  At that time, he reported having a two month history of a sore throat and a cough that was only productive in the morning, but occasionally contained purulent sputum with flecks of blood.  The Veteran reported that his cough was aggravated by physical activity, the steam heat in his barracks, and the waterproofing on the canvas of the tents.  The reported history was otherwise unremarkable, except for the fact that the Veteran's father was being treated for tuberculosis.  The physical examination showed some redness and bogginess of the nasal mucosa, mucopurulent material in both nares, and small amounts of clotted blood on the right side of the nasal septum.  It was felt that x-ray findings for the chest of the sinuses were not significant and unrelated to the Veteran's cough.  He was advised to return to the otolaryngology service in one month if his symptoms persisted and that a bronchoscopy and bronchograms would be performed.  The Veteran was later admitted to the hospital on March 13, 1962, with the same complaint of a persistent cough and a diagnosis of bronchitis, chronic, organism undetermined.  The record stated that this diagnosis did not exist prior to entry.  The Veteran reported that his respiratory tract was sensitive to certain stimuli, especially paint fumes.

In addition to the Veteran's respiratory complaints, he reported a history of acne of the face, neck, and shoulders.  He noted that he previously received treatment for this issue from Dr. G. of Springfield, Illinois, which included antibiotics and dietary restrictions.  The Veteran also described having chronic constipation all his life with epigastric burning and belching since November 1961.  A dermatologist in Chicago, Illinois, Dr. W., felt that the Veteran's constipation aggravated his acne, and he was prescribed a specific diet.  The Veteran reported improvement in his acne and constipation when he followed the diet.  A January 22, 1962, upper gastrointestinal x-ray was found to be normal.  The Veteran's physical examination on admission was within normal limits, except for acne vulgaris of the face, neck, and shoulders; a surgical scar in the left inguinal hernia area from a hernioplasty when the Veteran was 15 years old; and an appendectomy scar.  Regarding his acne, the Veteran began a course of cryotherapy, and lotion alba that was applied at bedtime.  One of the final diagnoses from the medical board report was acne vulgaris of the face, neck, and shoulders that existed prior to entry into service.  

During the Veteran's admission, he was also referred to a neuropsychiatrist regarding a psychiatric disturbance.  The interview was considered unsatisfactory, as the Veteran had a belligerent attitude and was intentionally indirect in answering questions.  Nevertheless, there was no evidence of psychosis or incapacitation psychoneurosis.  The report indicated that the Veteran's personality had a high potential to be an administrative problem.  

During the Veteran's hospitalization, a bronchoscopy and bronchogram were within normal limits.  No evidence of acute or chronic endobronchial disease was noted.  In addition, no purulent secretions were found.  Sputum samples were also negative for pathogenic organisms, and rales or wheezes were not found upon auscultation of the chest.  The report stated that the Veteran was relatively symptom free in terms of his coughing complaint, but he had irregular bowel habits.  During the period of observation, there was no evidence of chronic bronchitis by history, bronchoscopy, or bronchogram.  In light of these results as well as the absence of significant amounts of sputum, the medical board concluded that there was no evidence to support the admission diagnosis of chronic bronchitis.  

In addition, an upper gastrointestinal series and small bowel follow-up were found to be normal.  However, a barium enema showed dilatation of the rectum and distal loop of the sigmoid with considerable redundancy and loss of haustral markings.  The record stated that the etiology of the Veteran's dilatation of the distal colon was not understood.  It could be the result of chronic constipation over a prolonged period, but it could also represent a ganglionic segment of the colon.  Although such a ganglionic segment diagnosis could be established by laparotomy and full thickness biopsy of the sigmoid, this procedure was not indicated.  The medical board opined that the Veteran had dilation of the colon that existed prior to his entry into service and was not aggravated by active service.  This diagnosis of congenital megacolon was considered to be a disqualifying defect, and the medical board recommended that the Veteran be separated from active service.  There was no mention of frostbite in the medical board records.

The Board notes that the synopsis of the Veteran's treatment noted in the medical board's report is consistent with the service treatment records from the Veteran's admission to the Naval Hospital.  The record also shows that, during the Veteran's admission, he signed a March 1962 consent form to allow a bronchoscope and bronchogram to be performed.  In addition, the documented history of skin complaints was also substantiated by a January 30, 1962, letter from Dr. W. stating that the Veteran had been under his care for recurrent cystic acne of the face and back since 1955.  His treatment from Dr. W. included medication and dietary guidelines.  Dr. W. added that the Veteran was most recently seen on January 27, 1962, for a recurrence of his acne.  A January 27, 1962, record from Dr. G. supports that the Veteran received treatment for acne on this date.

After service, the Veteran underwent two hammertoe surgeries with one on the right foot in November 2009 and one on the left foot in March 2010.  See April 2012 VA treatment record.  The Veteran reported having an infection after the 2009 surgery, and he stated that this surgery was "botched."  See June 2013 VA Examination; March 2012 VA treatment record.  He was also noted to have spent two months in the hospital due to dehisced wounds.  The Board notes that wound dehiscence is "a separation of the layers of a surgical wound; it may be partial and superficial only, or complete, with disruption of all layers."  Dorland's Illustrated Medical Dictionary 481 (32nd ed. 2012).

The record also reflects that the Veteran was involved in several accidents after service.  In this regard, the Veteran was in an accident while riding a bus in 2008 when a car hit the driver's rear bumper.  See November 2014 VA treatment record.  This accident was noted to have contributed to the Veteran's history of neck pain.  The Veteran was in another motor vehicle accident on June 30, 2014, that occurred when he was riding in a van that was hit on the passenger side by another vehicle.  See July 2014 VA treatment record.  As a result of the accident, the Veteran experienced neck/upper back pain as well as headaches.  

In addition, the Veteran sustained a right foot injury in January 2011.  In this regard, February 2011 records from the State of Wisconsin Department of Health Services Mendota Mental Health Institute stated that the Veteran was admitted on an emergency detention basis from February 1, 2011, to February 3, 2011, after he refused to be discharged to home from the emergency room.  According to these records, the Veteran had been in the middle of having his house condemned due to the clutter in it.  While others were helping him clear things from the house, someone lifted a chair high above the Veteran's head to allow him to access the bathroom.  The bottom part of the chair fell and hit the Veteran's right fourth digit, causing a lot of pain.  He sought treatment at an emergency room on January 31, 2011.  An x-ray of the Veteran's foot was performed, and the record indicated that the results were ok.  He received treatment for a foot abrasion and bony contusion.  The emergency room staff was trying to have the Veteran go home when he refused to leave.  The Veteran reported that his behavior was misrepresented in the emergency room.  He indicated that he simply needed a place to stay and had neither been suicidal nor intended to represent himself as suicidal.  These records indicated that he had an open sore on the injured toe.

The records from the February 2011 admission discussed the Veteran's medical history, stating that the Veteran had a history of a congenital megacolon, but he did not need anything specific for this issue during his admission.  The Veteran also reported a history of infections in his feet. The two hammertoe surgeries were noted in the Veteran's past surgical history, with the record noting that they required the Veteran to be in a nursing home for rehabilitation.  A vein stripping surgery was also noted under the Veteran's surgical history.  In terms of past injuries, the Veteran reported that he injured his left knee and left middle finger in a bus accident.  He also indicated that he was involved in a motor vehicle accident in 1962, but he did not recall any specific injuries from this event.  In addition, he reported fracturing his left 5th metatarsal joint while playing volleyball in high school.  

Following the January 2011 injury, a March 2012 VA x-ray report for both feet noted that there was degenerative change involving the first metatarsophalangeal joint bilaterally with more advanced posttraumatic change at the second metatarsophalangeal joint of the left.  There was also marked degenerative change involved the interphalangeal joint at the first digit that was possibly related to prior surgical intervention.  A subsequent April 2012 electromyography (EMG)/nerve conduction study (NCS) showed distal sensorimotor neuropathy and right peroneal neuropathy.  See July 2013 VA treatment record.  

In June 2013, the Veteran underwent VA examinations related to his feet and peripheral neuropathy.  He received diagnoses of bilateral hammertoes, bilateral hallux valgus, right foot hallux rigidus, frostbite of the bilateral feet that was resolved, degenerative joint disease of the bilateral feet, and peripheral neuropathy of the bilateral lower extremities.  In addition, during a July 2013 VA examination related to cold injury residuals, the examiner noted that the Veteran had a diagnosis of frostbite of the bilateral feet based on his reported injuries during service in 1960 and 1962.  The signs and symptoms in the right and left foot included arthralgia or other pain, cold sensitivity, numbness, and color changes.  

Initially, the Board notes that the record has raised the question of whether the Veteran had a disorder of the bilateral lower extremities prior to his periods of ACDUTRA and active duty.  As noted above, the Veteran reported fracturing his left 5th metatarsal joint and having leg cramps in high school.  In evaluating the Veteran's initial period of ACDUTRA service from October 1960 to April 1961, the Board notes that the Veteran is not yet service-connected for any disability, and he has not established veteran status for this period of service.  Consequently, the presumption of soundness does not apply to his ACDUTRA service.  However, the evidence does not show that a disorder of the bilateral lower extremities was present prior to service.  No relevant abnormalities were documented in the August 1960 enlistment examination, and the Veteran denied having any pertinent problems in the August 1960 report of medical history.  These records are consistent with the Veteran's June 2017 testimony that he did not have any residuals from his left foot injury by the time of his enlistment.  See Tr., page 5.

Regarding the Veteran's later period of active duty service from October 1961 to April 1962, the presumption of soundness at entry applies because there is no record of a physical examination at the time the Veteran entered into active duty service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  This presumption can only be rebutted with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Although the Veteran has contended that he sustained a frostbite injury to his lower extremities in December 1960, the record does not indicate that a disorder was present when he entered into his subsequent active duty service.  The previous report of medical history from April 1961 indicated that the Veteran's reports of foot problems and leg cramps were related to complaints during high school rather than current problems.  Moreover, the April 1961 separation examination stated that his lower extremities, feet, and neurologic functioning were normal.  The Board finds that this evidence is insufficient to demonstrate that the Veteran had a disorder of the bilateral lower extremitates that clearly and unmistakably preexisted his active duty service.  Thus, the presumption of soundness has not been rebutted.  The claim will therefore be considered on the basis of direct service connection for both periods of active service.

The Board has considered the Veteran's reported history of frostbite injuries during service and treatment at the Naval Hospital in Great Lakes.  He stated that there was no mention of megacolon, bronchitis, or acne vulgaris during his treatment at the Naval Hospital.  See Tr., page 17.  The Veteran has also contended that he was never present during a medical board in April 1962 and that the reason for his medical discharge was his frostbite and bilateral foot complaints rather than a megacolon.  In support of his assertions, the Veteran submitted a July 2015 letter from Dr. L. stating that his colonoscopy results showed no evidence of colonic dilation or megacolon.  

The Veteran is competent to report as to the observable events and symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board finds that the Veteran's reported history is not credible.  

The Veteran's complaints of coughing, acne vulgaris, constipation, and the results of gastrointestinal-related tests during his admission to the Naval Hospital in Great Lakes are well documented in the service treatment records.  In addition, the April 4, 1962, medical board proceedings record specifically noted that he was present at the proceedings.  The Board finds that there is no reason to question the accuracy of these records.  The Veteran's signature on the March 1962 consent forms for testing related to bronchitis adds further veracity to the medical board's synopsis of the treatment he received during his admission.  In addition, a January 1962 letter from the Veteran's private doctor confirmed that he received treatment for acne and was experiencing a recurrence of the disorder less than two months before his March 1962 admission.  

Regarding the in-service diagnosis of megacolon, the medical board report reflects that this diagnosis was based on the results of the barium enema that was performed during the Veteran's admission.  The question of whether the historical diagnosis of megacolon remains valid in the face of more recent testing does not change the fact that the Veteran received a diagnosis of megacolon in April 1962 based on the test results that were available at that time.  The medical board report clearly states that this diagnosis and not a disorder or injury related to the feet was considered the disqualifying defect that necessitated his discharge from service.  Moreover, the February 2011 record from the State of Wisconsin Department of Health Services reflects the Veteran's acknowledgment that this diagnosis was part of his medical history, as he apparently reported having a history of congenital megacolon during his admission.

Regarding the reported injury during the Veteran's ACDUTRA service, the Board notes that the Veteran complained of foot pain with prolonged standing in March 1961, but he contended that his feet were not examined at the dispensary level.  There was no mention of previous treatment for a frostbite injury from the dispensary in December 1960, and the record stated that there was no objective evidence for the Veteran's physical complaints, which as noted above, provides affirmative evidence weighing against the claim.  The Veteran also reported having foot problems and leg cramps in the April 1961 report of medical history, but the physician's summary related these complaints to issues that occurred during high school.  Although the Veteran reported numerous other problems in the report, there was no indication from this record that he sustained a frostbite injury during his period of ACDUTRA service.  

During the Veteran's active duty service, the records associated with his March 1962 admission to the Naval Hospital note the Veteran's report of skin, gastrointestinal, and respiratory complaints, but are silent as to a foot or cold injury.  Moreover, the medical board report stated that, apart from the Veteran's complaint of respiratory problems and family history of tuberculosis in February 1962, his reported history was otherwise unremarkable at that time.  In addition, a physical examination at the time of his March 1962 admission only showed acne vulgaris and surgical scars.  In light of the evidence showing that the Veteran sought and received treatment for numerous other complaints during active service, the Board finds it highly unlikely that the service treatment records would not contain evidence of complaints or treatment related to a frostbite injury.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

For these reasons, the Board finds that the Veteran's statements are not credible evidence to establish the occurrence of his reported frostbite injuries during ACDUTRA and active duty service.

The record also contains several medical opinions addressing the Veteran's relevant diagnoses.  Regarding the Veteran's peripheral neuropathy, the June 2013 VA examiner opined that it was at least as likely as not caused by, or a result of, the two frostbite injuries he suffered during service.  The examiner reasoned that it was well known that frostbite could predispose individuals to permanent changes in sensation, including peripheral neuropathy and paresthesias.  The July 2013 VA examiner also noted that she agreed with the opinion and rationale of the June 2013 VA examiner.  The latter examiner opined that the Veteran suffered from frozen feet during service and that it was at least as likely as not that the Veteran's frostbite injury to the bilateral feet was related to his complaints of foot pain in service.  The Veteran also submitted a May 2017 statement from C.D. DPM, which noted the Veteran's report of sustaining a frostbite injury during service.  C.D. stated that podiatry could attest that, in general, frostbite injuries can cause long-term neuropathy.

The Board finds that positive opinions from the June 2013 and July 2013 VA examiner, as well as the May 2017 statement from C.D., have little probative value because they are based on an inaccurate factual premise.  The examiners and C.D. relied on the Veteran's report that he experienced two episodes of frostbite during service.  As the Board does not find the Veteran's report of frostbite injuries to be credible, the opinions based on this reported history are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative).  

The June 2013 VA examiner also opined that it was less likely than not that the Veteran's hallux valgus, hallux rigidus, or hammertoes were caused or aggravated by his frostbite injuries during service.  The examiner noted that frostbite was not a known causative or aggravating factor of any of these disorders.  The examiner also provided a negative nexus opinion for degenerative joint disease of the bilateral feet.  The examiner observed that significant cold injuries can potentially predispose patients to arthritis of the feet, but he did not think the Veteran's current degenerative joint disease of the bilateral feet was caused by his injuries during service.  The examiner also acknowledged that frostbite and arthritis had been described in multiple journals, articles, and case reports.  However, the onset of frostbite arthritis usually occurred three to ten years after the injury.  In addition, this type of arthritis was most often associated with subchondral cysts, which the Veteran did not have.  The examiner indicated that these propositions were supported by a 2005 article in the Annals of the Rheumatic Diseases from 2005.  See J.E. Kahn et al., Frostbite Arthritis, 64 Ann. Rheum. Dis. 966 (2005), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1755525/pdf/v064p00966.pdf.

The June 2013 VA examiner's opinion regarding hallux valgus, hallux rigidus, hammertoes, and degenerative joint disease provided a complete explanation for why these disorders are not related to the alleged frostbite injuries during service.  Moreover, as discussed, the Board does not find that the Veteran's report of frostbite injuries is credible.  Although the Veteran primarily contends that his current disorders are related to cold injuries during service, the record also raised the question of whether the disorders are otherwise related to service.  See September 2013 VA medical opinion.  As the June 2013 VA medical opinion does not address this theory, it is not probative as to this question.

In September 2013, a VA examiner provided a medical opinion that addressed this other theory of entitlement.  The examiner reviewed the claims file and opined that the Veteran's bilateral hallux valgus, hallux rigidus, peripheral neuropathy, hammertoes, and degenerative joint disease of the bilateral feet were less likely than not caused by, aggravated by, or a result of, his military service.  The examiner highlighted the fact that there were no notes of any foot injuries during service other than the Veteran's complaints of foot pain on his exit physical and his report of foot pain to the social worker.  In addition, the treatment record was devoid of any complaints of foot problems for many years after the Veteran's service.  In this regard, the examiner observed that an April 23, 2012, VA podiatry note indicated that the Veteran's bilateral foot pain did not start until 2007.  This timeline represented a more than 45-year gap between the Veteran's foot pain in service and his current problems.  The Board also notes that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir, 2004).  In addition, the examiner pointed to the February 2011 record's report that a chair falling on the Veteran's right foot caused him a great deal of pain.

After considering the September 2013 VA examiner's opinion as a whole and in the context of the record, the Board finds that the examiner's conclusions provide probative value because they address the medical issues in this case and were based on the examiner's analysis of the evidence and current medical understanding.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner did not explicitly lay out the examiner's journey from facts to a conclusion,"); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole in the context of the evidence of record).  

In addition, the September 2013 opinion is consistent with the other evidence of record that associates several of the Veteran's bilateral lower extremity disorders and symptoms with events after service.  The Board notes that the Veteran received a diagnosis of complex regional pain syndrome or reflex sympathetic dystrophy syndrome in the right foot; however, the record indicates that this disorder is related to the January 2011 injury to the right foot.  See March 2016 VA treatment record.  

The Veteran was additionally noted to have discoloration in his feet during this period, described as chronic hemosiderin discoloration in the anterior forefoot of the bilateral feet.  See March 2012 VA treatment record.  The July 2013 VA examiner noted that discoloration was one the signs and symptoms related to the Veteran's frostbite of the bilateral feet, and VA treatment records dated in March 2016 and July 2016 stated that the Veteran's left foot and distal right foot were discolored from his reported frostbite injury.  However, these records are inconsistent with the Veteran's previous reports attributing the issue to different post-service surgeries.  For example, a February 2011 record from the State of Wisconsin Department of Health Services noted that the Veteran was told that his hyperpigmentation over the dorsum of the feet bilaterally in a symmetrical pattern would be present after his vein stripping surgery was performed.  A March 2012 VA treatment record also stated that the Veteran developed discoloration of toes after he underwent the 2009 and 2010 hammertoe surgeries.  The Board notes that the Veteran was also reported to have deep vein thrombosis in the right distal femoral vein, venous insufficiency, and foot and leg ulcers during this period.  To the extent that these vascular disorders and ulcers affect the lower extremities, the Board notes that the record does not suggest, and the Veteran does not contend, that they are related to service.  A December 2016 VA treatment record reflects that the Veteran began to develop ulcers after the January 2011 injury, and he has stated that his right leg and foot ulcers are related to this post-service injury.

Regarding the Veteran's post-service symptoms, the Board also notes that the Veteran presently contends that his neuropathy and cold injury residuals began directly after service.  See Tr., page 20.  In a July 2013 VA treatment record, the Veteran reported that the majority of his foot problems began after his in-service frostbite injuries in December 1960 and January 1962.  He reported having pain and sensitivity to cold weather, but he engaged in self-treatment, such as wearing nice shoes and staying off his feet.  See Tr., page 27.  Although the Veteran's feet were reportedly sensitive after service, it was noted that he had no functional limitations and worked in an office setting.  See June 2013 VA Examination.  Over time, he reportedly began to lose sensation in his bilateral feet.  The June 2013 VA examiner stated that the Veteran's feet started to bother him in 2009 when he developed calluses.
 
Nevertheless, in contrast to the Veteran's most recent contentions, his reports from VA treatment records dated in 2012 reflect that his symptoms related to neuropathy and foot pain began many years after service.  The April 23, 2012, VA treatment record indicated that the Veteran's bilateral foot pain had been present since 2007.  In March 2012, the Veteran reported having bilateral foot pain after he underwent hammertoe surgery on his right foot in 2009 and his left foot in 2010.  He described having terrible right foot pain after the surgery.  He also stated that he had extensive nerve damage from the surgery as well as the 2011 injury.  The Veteran reported developing numbness, tingling, and burning pain in his right foot after the 2011 injury.  His left foot did not have the same discomfort.  Another VA treatment record from July 2012 noted that the Veteran had numbness and tingling in the right forefoot that was secondary to the January 2011 injury.  In addition, after the Veteran's June 2014 motor vehicle accident, an October 2014 Beloit Clinic record related to physical therapy for the right foot and neck stated that the Veteran possibly had a weather dependent sensitivity that he had not experienced prior to the motor vehicle accident.  As noted above, the Veteran is competent to report the history of his observable symptoms.  See Layno, 6 Vet. App. at 467-69.   However, as a result of the inconsistency in the Veteran's statements regarding the onset of his symptoms, the Board finds that his current contention that he experienced symptoms of a bilateral lower extremity disorder since service is not credible.

The Board also notes that arthritis is one of the chronic diseases list in 38 C.F.R. § 3.309(a), and peripheral neuropathy may be considered an organic disease of the nervous system.  As noted above, evidentiary presumptions such as the chronic disease presumption do not apply to the Veteran's period of ACDUTRA service from October 1960 to April 1961.  Nevertheless, the Board has considered whether service connection may be granted on a presumptive basis based on the Veteran's period of active duty service from October 1961 to April 1962.  However, neither arthritis nor peripheral neuropathy was documented during his active duty service, and there was no in-service manifestation sufficient to identify either disease entity.  The pertinent regulations require that manifestations are "noted" in the service records, and that is not the case in this instance.  In light of the above discussion, the Board finds that the most probative evidence of record reflects that these disorders did not manifest until many years after his active duty service.  As a result, the Veteran is not entitled to service connection for degenerative joint disease or peripheral neuropathy of the bilateral feet on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  Therefore, chronicity is not established in service or within a year of separation.

Based on the foregoing, the preponderance of the evidence is against the Veteran's service connection claim for a disorder of the bilateral lower extremities, to include the feet and peripheral neuropathy, claimed as cold injury residuals.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board finds that service connection for a disorder of the bilateral lower extremities, to include the feet and peripheral neuropathy, claimed as cold injury residuals, is not warranted.  

ORDER

Entitlement to service connection for a disorder of the bilateral lower extremities, to include the feet and peripheral neuropathy, claimed as cold injury residuals, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


